


116 HR 169 IH: Driver and Officer Safety Education Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 169
IN THE HOUSE OF REPRESENTATIVES

January 3, 2019
Mr. Green of Texas (for himself, Mr. Hastings, Ms. Clarke of New York, Ms. Moore, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 23, United States Code, to establish a grant program for States that establish specific standards for education and training programs concerning civilian and law enforcement encounters during traffic stops and other in-person encounters, and for other purposes.

 
1.Short titleThis Act may be cited as the Driver and Officer Safety Education Act. 2.Grant program for States meeting minimum standards for educational and training programs concerning law enforcement practices during traffic stops and other in-person encounters (a)Increase in authorization levelsSection 4001(a)(3) of the FAST Act is amended by— 
(1)striking paragraphs (D) and (E); and (2)inserting after paragraph (C) the following: 
 
(D)$288,660,000 for fiscal year 2019; and (E)$291,618,000 for fiscal year 2020.. 
(b)Grant programSection 405 of title 23, United States Code is amended— (1)in subsection (a)(1), by striking 13 and inserting 12.74; 
(2)in subsection (a)(2), by striking 14.5 and inserting 14.21; (3)in subsection (a)(3), by striking 52.5 and inserting 51.45; 
(4)in subsection (a)(4), by striking 8.5 and inserting 8.33; (5)in subsection (a)(5), by striking 1.5 and inserting 1.47; 
(6)in subsection (a)(6), by striking 5 and inserting 4.9; (7)in subsection (a)(7), by striking 5 and inserting 4.9; 
(8)by redesignating paragraphs (8) through (10) of subsection (a) as paragraphs (9) through (11); (9)by inserting after subsection (a)(7) the following: 
 
(8)Commuter safety educationIn each fiscal year, 2 percent of the funds provided under this section shall be allocated among States that implement commuter safety education programs (as described in subsection (i)).;  (10)in subsection (a)(9), as so redesignated, by— 
(A)striking through (7) and inserting through (8); and (B)striking through (h) and inserting through (i); and 
(11)by inserting at the end the following:  (i)Commuter safety education (1)General authoritySubject to the requirements under this subsection, the Secretary of Transportation shall award grants to States that enact a commuter safety education program. 
(2)Federal shareThe Federal share of the costs of activities funded using amounts from grants awarded under this subsection may not exceed 80 percent for each fiscal year for which a State receives a grant. (3)EligibilityTo be eligible for a grant under this subsection, a State shall enact a law or adopt a program that requires the following: 
(A)Driver education and driving safety coursesInclusion, in driver education and driving safety courses provided to individuals by educational and motor vehicle agencies of the State, of instruction and testing concerning law enforcement practices during traffic stops and other in-person encounters, including information on— (i) the role of law enforcement and the duties and responsibilities of peace officers; 
(ii)an individual’s legal rights concerning interactions with peace officers; (iii)best practices for civilians and peace officers during such interactions; 
(iv)laws regarding questioning and detention by peace officers, including any law requiring an individual to present proof of identity to a peace officer; (v)the consequences for an individual’s or officer's failure to comply with those laws; and 
(vi)how and where to file a complaint against or a compliment on behalf of a peace officer. (B)Peace officer training programsDevelopment and implementation of a training program, including instruction and testing materials, for peace officers and reserve law enforcement officers (other than officers who have received training in a civilian course described in subparagraph (A)) pertaining to proper interaction with civilians during traffic stops and other in-person encounters. 
(4)Allocation of grant fundsFor each fiscal year, funds made available to carry out this subsection for such fiscal year shall be apportioned to a covered State in an amount determined by multiplying— (A)the amount made available to carry out this subsection for the fiscal year; by  
(B)the ratio that the amount of funds apportioned to each such State under section 402 for such fiscal year bears to the total amount of funds apportioned to all such States under section 402 for such fiscal year. (5)Covered StateIn this subsection, a covered State means— 
(A)a State that the Secretary determines is enforcing and carrying out the law or program described in paragraph (3); and (B)a State that qualifies pursuant to paragraph (6)(A). 
(6)Special rule for certain States 
(A)Qualifying StateA State qualifies pursuant to this subparagraph if— (i)the Secretary determines such State has taken meaningful steps toward the full implementation of a law or program described in paragraph (3);  
(ii)the Secretary determines such State has established a timetable for the implementation of such law or program; and (iii)subject to subparagraph (C), such State has received a grant pursuant to this subsection for a period of no more than 2 years. 
(B)WithholdingWith respect to a State that qualifies pursuant to subparagraph (A), the Secretary shall— (i)withhold 50 percent of the amount that such State would otherwise receive if such State were a State described in paragraph (5)(A); and 
(ii)direct any such amounts for distribution among the States described in paragraph (5)(A). (C)WaiverUpon the request of a State, the Secretary may waive or modify the 2-year period described in subparagraph (A)(iii) if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances. 
(7)Use of grant amountsGrant funds received pursuant to this subsection may be used— (A)for the production of educational materials and training of staff for driver education and driving safety courses and peace officer training described in paragraph (3); and 
(B)for the implementation of the law described in paragraph (3)..  3.Effective dateThe amendments made by section 2(b) shall take effect on the first day of the fiscal year that begins after the date of enactment of this Act.  

